FILED
                             NOT FOR PUBLICATION                            MAY 04 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SOUGUECH HONG,                                    No. 09-71474

               Petitioner,                        Agency No. A095-301-416

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Souguech Hong, a native and citizen of Cambodia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We

dismiss in part and deny in part the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the BIA’s decision not to invoke its sua

sponte authority to reopen proceeding, see Mejia-Hernandez v. Holder, No.

07-74277, 2011 WL 240357 (9th Cir. Jan. 27, 2011). We also lack jurisdiction to

review Hong’s contention regarding equitable tolling because Hong failed to

exhaust this issue before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th

Cir. 2004).

      Finally, we lack jurisdiction to review the BIA’s September 23, 2005, order

denying Hong’s underlying appeal because this petition for review is not timely as

to that order. See 8 U.S.C. §1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th

Cir. 2003).

      Hong’s remaining contention is unpersuasive.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                         2                                      09-71474